DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	This application discloses and claims only subject matter disclosed in prior application no 16/408,278, filed 05/09/2019, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 04/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamano (JP 2013191288A).
 	Regarding claim 1, Hamano teaches a battery-and-charger assembling structure for a handheld power tool (¶¶ 0009, 0012) comprising: 

    PNG
    media_image1.png
    952
    1663
    media_image1.png
    Greyscale

 	a charger (fig. 2 and 6, element 200 and ¶¶ 0032, 0033, 0035) having
 	a battery groove formed on a top surface of the charger (see fig. 2 above; the battery groove), and two first charger assembling segments formed on two side walls of the battery groove toward each other (see fig. 6 below; the two first charger assembling segments); and 
	
    PNG
    media_image2.png
    757
    1201
    media_image2.png
    Greyscale

 	a battery detachably mounted on the charger (see fig. 6 and ¶ 0046) and having a casing having a connecting surface mounted in and connected to the battery groove of the charger (see fig. 6 and ¶ 0046); and 
 	two first grooves formed on two side surfaces of the casing respectively (see fig. 3 and ¶ 0040; interprets as each side surface has one groove, therefore there are two grooves on the surfaces of the casing); 
 	each of the first grooves having a transverse segment extending toward a front end of the casing and a rear end of the casing (see fig. 3 below); 

    PNG
    media_image3.png
    913
    1574
    media_image3.png
    Greyscale

 	a front end of the transverse segment being closed (see fig. 3 above); and 
 	a longitudinal segment extending toward a top end of the casing and a bottom end of the casing (see fig. 3 above); 
 	the longitudinal segment connected to and communicating with a rear end of the transverse segment (see fig. 3 above), extending to the connecting surface of the casing, and forming a first opening on the connecting surface of the casing (see fig. 3 above); 
 	the two first charger assembling segments of the charger selectively mounted in the two transverse segments of the two first grooves of the casing respectively (see fig. 6 above); 
 	each of the first charger assembling segments entering or departing from the corresponding first groove through the corresponding first opening (fig. 6 and ¶ 0046 and claim 1).
 	Regarding claim 2, Hamano teaches wherein the transverse segment of each of the first grooves of the casing is located adjacent to the connecting surface (see fig. 6 and ¶ 0046 and claim 1); and 
 	the longitudinal segment of each of the first grooves of the casing is located adjacent to a middle between the front end of the casing and the rear end of the casing (see fig. 3 and 6).
 	Regarding claims 3 and 4, Hamano discloses wherein 
 	the casing of the battery further has two second grooves respectively formed on two side surfaces of the casing, located in the back of the two first grooves (see fig. 3 and 6), and spaced apart from the two first grooves (see fig. 3); 
 	each of the second grooves extending toward the front end of the casing, extending to a rear surface of the casing (see fig. 3 below), and forming a second opening on the rear surface of the casing (see fig. 3 below); and 

    PNG
    media_image4.png
    701
    1191
    media_image4.png
    Greyscale

 	the charger further has two second charger assembling segments respectively formed on the two side walls of the battery groove toward each other, located in the back of the two first charger assembling segments, and spaced apart from the two first charger assembling segments (see fig. 6 below); 
 	the two second charger assembling segments selectively mounted in the two second grooves of the casing respectively (see fig. 6; while the battery pack is attached to the charger); 

    PNG
    media_image5.png
    718
    1019
    media_image5.png
    Greyscale

 	each of the second charger assembling segments entering or departing from the corresponding second groove through the corresponding second opening (see fig. 6 and claim 1); 
 	when each of the first charger assembling segments of the charger enters the corresponding first groove through the corresponding first opening (see fig. 6 and claim 1), 
 	each of the second charger assembling segments is aligned to the second opening of the corresponding second groove (see fig. 6 and claim 1); 
 	when each of the first charger assembling segments is moved into the transverse segment of the first groove, each of the second charger assembling segments is moved into the second groove (see fig. 6 and claim 1; when the charger is fully attached with the battery pack).
	Regarding claims 5 and 6, Hamano discloses wherein the battery groove of the charger further has a front end configured to accommodate the front end of the transverse segment of the battery (see fig. 3 and 6); and 
 	a rear end configured to accommodate the rear end of the transverse segment of the battery (when the battery pack is attached to the charger); 
 	a height above ground level of the rear end of the charger is lower than a height above ground level of the front end of the charger so that the battery inclines when the battery is mounted on the charger (see fig. 6; one end is higher than another end).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        10/21/2022